THE NASDAQ OMX Group, INC.
THREE-YEAR PERFORMANCE SHARE UNIT AGREEMENT

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between The NASDAQ OMX
Group, Inc., a Delaware corporation (the “Company”), and [EMPLOYEE NAME] (the
“Grantee”) memorializes the grant by the Management Compensation Committee of
the Board of Directors of the Company (the “Committee”) on [GRANT DATE] (the
“Grant Date”) of performance share units to the Grantee on the terms and
conditions set out below.

RECITALS:

The Company has adopted The NASDAQ OMX Group, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan.  The Plan in relevant part provides for
the issuance of stock-based awards that are subject to the attainment of
performance goals as established by the Committee.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the performance share units provided for herein to the
Grantee pursuant to the Plan and under the terms set forth herein as an
increased incentive for the Grantee to contribute to the Company’s future
success and prosperity.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Performance-Based Award. The Company hereby grants to the Grantee
[TARGET NUMBER OF SHARES] performance share units (the “Performance Share
Units”), which Performance Share Units shall entitle the Grantee to receive up
to [200% OF TARGET NUMBER OF SHARES] Shares (or a lesser number of Shares, or no
Shares whatsoever), subject to the terms and conditions set forth in this
Agreement and the Plan.  (A complete copy of the Plan, as in effect on the date
of grant, is available to the Grantee upon request.). Shares corresponding to
the Performance Share Units granted herein are in all events to be delivered to
the Grantee only after the Grantee has become vested in the Performance Share
Units pursuant to Section 4, below.     

2. Performance Period.  For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2013 and ending on December
31, 2015. 

3. Performance Goal. 

(a) Subject to the following sentence, the Performance Goal is set out in
Appendix A hereto, which Appendix A is incorporated by reference herein and made
a part hereof.  Notwithstanding the foregoing, the provisions of Section 13 or
any other provision of



A-1

--------------------------------------------------------------------------------

 

this Agreement to the contrary, the Committee reserves the right to unilaterally
change or otherwise modify the Performance Goal in any manner whatsoever
(including substituting a new Performance Goal), but only to the extent that the
Committee has first determined that the exercise of such discretion would not
cause the Performance Share Units to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.  If the Committee exercises such
discretionary authority to any extent, the Committee shall provide the Grantee
with a new Appendix A in substitution for the Appendix A attached hereto, and
such new Appendix A and the Performance Goal set out therein (rather than the
Appendix A attached hereto and the Performance Goal set out therein) shall in
all events apply for all purposes of this Agreement.

(b) Depending upon the extent, if any, to which the Performance Goal has been
achieved, and subject to compliance with the requirements of Section 4, each
Performance Share Unit shall entitle the Grantee to receive, at such time as is
determined in accordance with the provisions of Section 5, between 0 and 2.0
Shares for each Performance Share Unit.  The Committee shall, as soon as
practicable following the last day of the Performance Period, certify (i) the
extent, if any, to which, in accordance with Appendix A, the Performance Goal
has been achieved with respect to the Performance Period and (ii) the number of
whole and/or partial Shares, if any, which, subject to compliance with the
vesting requirements of Section 4, the Grantee shall be entitled to receive with
respect to each Performance Share Unit (with such number of whole and/or partial
Shares being hereafter referred to as the “Share Delivery Factor”).  Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.  

4. Vesting of Performance Share Units. 

(a) The Performance Share Units are subject to forfeiture to the Company until
they become non-forfeitable in accordance with this Section 4.  Except as
provided in the following sentence, the risk of forfeiture will lapse on the
Performance Share Units, and such Performance Share Units shall thereupon become
vested, only if the Grantee remains employed by the Company through and on
December 31, 2015 (the “Vest Date”).  Notwithstanding the foregoing, if the
Grantee’s employment with the Company terminates by reason of death prior to
December 31, 2015, the risk of forfeiture shall lapse on all Performance Share
Units, and all unvested Performance Share Units shall thereupon become vested on
the date of death (or, if later, on the date, following the end of the
Performance Period on which the Committee determines whether, and to what extent
the Performance Share Units are earned in accordance with Section 3(b) of this
Agreement). 

(b) In the event that (i) the Company terminates the Grantee’s employment with
the Company for any reason prior to the Vest Date or (ii) the Grantee terminates
employment with the Company for any reason (other than death) prior to such
date, all unvested Performance Share Units shall be cancelled and forfeited,
effective as of the Grantee’s separation from service.



2

--------------------------------------------------------------------------------

 

5. Delivery of Shares.    As soon as practicable following the Vest Date, and
compliance with all applicable tax withholding as described in Section 11
hereof, but in no event later than two and one-half months after the end of the
calendar year in which the Vest Date occurs, the Company shall instruct the
registrar for the Company to make an entry on its books and records evidencing
that the Shares underlying such vested Performance Share Units have been duly
issued as of that date; provided, however, that the Grantee may, in the
alternative, elect in writing prior thereto to receive a stock certificate
representing the full number of Shares acquired, which certificate may bear a
restrictive legend prohibiting the transfer of such Shares for such period as
may be prescribed by the Company. The Company shall not be liable to the Grantee
for damages relating to any delays in issuing the certificates.  The underlying
Shares may be registered in the name of the Grantee’s legal representative or
estate in the event of the death of the Grantee.  In the event of the
acceleration of the lapse of forfeiture restrictions upon the death of the
Grantee as contemplated by Section 4(a) of this Agreement, this process shall
occur as soon as possible following such vesting date, but in no event later
than two and one-half months after the end of the calendar year in which such
vesting date occurs.

6. Tax Consequences.  The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s alternatives under Section 83(b) of the Code
in connection with the award, earning or vesting of the Performance Share Units
and the delivery of Shares in connection therewith. 

7. Transferability. 

(a) Except as provided below, or except to the minimal extent required by law,
the Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer, by will or the laws of descent and distribution (or upon such
transfer required by law), the transferee shall hold such Performance Share
Units subject to all the terms and conditions that were applicable to the
Grantee immediately prior to such transfer.  Notwithstanding the foregoing, the
Grantee may transfer any vested Performance Share Units to members of his
immediate family (defined as his spouse, children or grandchildren) or to one or
more trusts for the exclusive benefit of such immediate family members or
partnerships in which such immediate family members are the only partners if the
transfer is approved by the Committee and the Grantee does not receive any
consideration for the transfer.  Any such transferred portion of the Performance
Share Units shall continue to be subject to the same terms and conditions that
were applicable to such portion of the Performance Share Units immediately prior
to transfer (except that such transferred Performance Share Units shall not be
further transferable by the transferee).  No transfer of a portion of the
Performance Share Units shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee of the terms and conditions
hereof.

(b) Upon any transfer by will or the laws of descent and distribution (or upon
any such transfer required by law), such transferee shall take the Performance
Share Units and the Shares delivered in connection therewith (the “Transferee
Shares”) subject to all



3

--------------------------------------------------------------------------------

 

the terms and conditions that were (or would have been) applicable to the
Performance Share Units and the Transferee Shares immediately prior to such
transfer.  

8. Rights of Grantee.  Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company, including, but not limited to, the right to
receive dividend payments, on account of the Performance Share Units. 

9. Unfunded Nature of Performance Share Units.  The Company will not segregate
any funds representing the potential liability arising under this
Agreement.  The Grantee’s rights in respect of this Agreement are those of an
unsecured general creditor of the Company.  The liability for any payment under
this Agreement will be a liability of the Company and not a liability of any of
its officers, directors or Affiliates.

10. Securities Laws.  The Company may condition delivery of Shares for any
vested Performance Share Units upon the prior receipt from the Grantee of any
undertakings which it may determine are required to assure that the Shares are
being issued in compliance with federal and state securities laws

11. Withholding.  The Grantee shall pay to the Company promptly upon request,
and in any event, no later than at the time the Company determines that the
Grantee will recognize taxable income in respect of the Performance Share Units,
an amount equal to the federal, state, local or foreign taxes the Company
determines it is required to withhold with respect to the Performance Share
Units.  Such payment shall be made in the form of (i) cash, (ii) delivery of
Shares already owned for at least six months, (iii) net settling with the
Company that portion of the Shares otherwise to be delivered to the Grantee with
respect to the Performance Share Units sufficient to satisfy the minimum
withholding required with respect thereto or (iv) in a combination of such
methods as irrevocably elected by the Grantee prior to the applicable tax due
date with respect to the Performance Share Units. The net settlement of the
Shares underlying the vesting Performance Share Units and the delivery of Shares
previously owned are hereby specifically authorized alternatives for the
satisfaction of the foregoing withholding obligation. 

12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principle of law that could result in the application of the law of any other
jurisdiction.

13. Amendments.  This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section 3(a) or Sections 15 or 16 of this Agreement regarding permitted
unilateral action by the Committee or in Section 12(a) of the Plan related to
amendments or alterations that do not adversely affect the rights of the Grantee
in this Award.

14. Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and this Agreement shall be final and
binding upon the Grantee and the Company.  In the event of



4

--------------------------------------------------------------------------------

 

any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of this Agreement shall control.  The Committee has the authority
and discretion to determine any questions which arise in connection with the
award of the Performance Share Units hereunder.

15. Compliance with Code Section 409A.  It is the intention of the Company and
Grantee that this Agreement not result in an unfavorable tax consequences to
Grantee under Code Section 409A.  Accordingly, Grantee consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment.  Any such amendments shall be made in a manner that
preserves to the maximum extent possible the intended benefits to Grantee.  This
paragraph does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the
Performance Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Plan and this Agreement.

17. No Right to Continued Employment.  This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company. 

18. Notices.  Any notice, request, instruction or other document given under
this Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method approved by the Company) by either party.

19. Conflict.  In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

20. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

21. Execution.  This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument. 





5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement on the ___ day of _____, 2013.  By execution of this Performance Share
Unit Agreement the Grantee acknowledges receipt of a copy of the Plan, and
agrees to the terms and conditions of the Plan and this Agreement.

THE NASDAQ OMX GROUP, INC.

 





By:

Title:


[EMPLOYEE NAME]

 

                                                             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





6

--------------------------------------------------------------------------------

 

 

Appendix A

 

Performance Goals for Performance Share Unit Grant

2013 - 2015 Performance Period

 

This Appendix A to the Performance Share Unit Agreement sets forth the
Performance Goals to be achieved and, depending upon the extent (if any) to
which the Performance Goals are achieved, the number of whole and/or partial
Shares, if any, which the Grantee shall have the right to receive with respect
to each Performance Share Unit.  Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Agreement and the Plan.

Certain Definitions

“Closing Price” means the 60-trading day average closing price of a share of a
company’s stock ending on the last trading day of the Performance Period. 

“Opening Price” means the 60-trading day average closing price of a share of a
company’s stock ending on the trading day preceding the first day of the
Performance Period.  The Opening Price shall be adjusted for stock splits and
reverse stock splits that occur during the Performance Period.

“Payout Governor” means that regardless of percentile ranking for either
Performance Goal, if the Company’s TSR is negative, the Grantee shall be
entitled to receive no more than 100% of the Performance Share Units.

“Peer Group” means a group of peer companies consisting of the following global
exchanges: ASX Ltd, BGC Partners Inc, Bolsa Mexicana de Valores, Bolsas Y
Mercados Espanoles, CBOE Holdings Inc, CME Group Inc, Deutsche Boerse AG, ICAP
plc, Interactive Brokers Group, Intercontinental Exchange, London Stock Exchange
Group plc, NYSE Euronext and TMX Group Inc.

“Price Cap” means that regardless of the actual stock price growth over the
Performance Period, the final stock price will be limited to 250% of the grant
date price for purposes of calculating the final award of Performance Share
Units to the Grantee.

“S&P 500” means the companies constituting the Standard & Poor’s 500 Index as of
the beginning of the Performance Period. Any component company of the Standard &
Poor’s 500 Index that is acquired, taken private, delisted, liquidated or no
longer publicly traded due to filing for bankruptcy protection at any time
during the Performance Period  will be eliminated from the S&P 500 for the
entire Performance Period.  There will be no adjustments to the S&P 500 to
account for any other changes to the Standard & Poor’s 500 Index during the
Performance Period.

“TSR” means the total shareholder return during the Performance Period, which
will be calculated as the (i) Closing Price minus Opening Price plus cumulative
dividends, divided by (ii) Opening Price.  No adjustments to TSR shall be made
for stock issuances or stock



7

--------------------------------------------------------------------------------

 

buybacks during the Performance Period.  Each company’s TSR shall be calculated
in the local currency to eliminate foreign exchange fluctuations.      

Goal 1: TSR Performance Relative to the S&P 500

The Performance Goal for 50% of the Performance Share Units shall be the
Company’s three-year TSR percentile rank versus the S&P 500.

For this portion of the award, each Performance Share Unit shall, subject to the
vesting provisions set forth in the Agreement and the Payout Governor, entitle
the Grantee to receive Shares based on the levels of achievement in the
following table.  

 

Table 1: Levels of Achievement

 

Percentile Rank of the Company’s Three-Year TSR Versus the S&P 500

Resulting Shares Earned (% of Half of Target)

≥85th Percentile

200%

67.5th Percentile

150%

50th Percentile

100%

25th Percentile

50%

15th Percentile

30%

0 Percentile

0%

 

For levels of achievement between points, the resulting Shares earned will be
calculated based on straight-line interpolation.

 

The resulting shares earned will be subject to the 250% Price Cap.  If the
NASDAQ OMX stock price grows greater than 250% over the Performance Period, the
resulting number of shares will be fewer than 200% of target shares.  For
example: (formulaic resulting shares earned X 250% Price Cap) / (stock price at
time of delivery of shares) = resulting actual shares earned.

 

Goal 2: TSR Performance Relative to a Peer Group

 

The Performance Goal for 50% of the Performance Share Units shall be the
Company’s three-year TSR percentile rank versus the Peer Group.  For this
portion of the award, each Performance Share Unit shall, subject to the vesting
provisions set forth in the Agreement and the Payout Governor, entitle the
Grantee to receive Shares based on the levels of achievement in the following
table.    

 





8

--------------------------------------------------------------------------------

 



Table 2: Levels of Achievement

 

Percentile Rank of the Company’s Three-Year TSR Versus the Peer Group

Resulting Shares Earned (% of Half of Target)

≥85th Percentile

200%

67.5th Percentile

150%

50th Percentile

100%

25th Percentile

50%

15th Percentile

30%

0 Percentile

0%

 

For levels of achievement between points, the resulting Shares earned will be
calculated based on straight-line interpolation.

 

The resulting shares earned will be subject to the 250% Price Cap.  If the
NASDAQ OMX stock price grows greater than 250% over the Performance Period, the
resulting number of shares will be fewer than 200% of target shares.  For
example: (formulaic resulting shares earned X 250% Price Cap) / (stock price at
time of delivery of shares) = resulting actual shares earned.

 

Other Terms and Conditions

 

To the extent consistent with the Code and the Plan, the Committee reserves the
right to modify any calculation described in this Appendix A to adjust for
unanticipated circumstances or situations, as it deems necessary.  All actions
taken by the Committee pursuant to this Appendix A shall be final, conclusive
and binding upon the Grantee, and all other persons, to the maximum extent
permitted by law.

 

 



9

--------------------------------------------------------------------------------